Roy Dean was indicted and tried for rape upon the person of a female thirteen years of age. The jury returned a verdict of guilty, recommending him to the mercy of the court, and fixed his punishment at twenty years in the penitentiary. To the judgment of the trial court overruling his motion for a new trial, based on the general grounds only, the defendant excepted.
In the brief of counsel for the plaintiff in error it is conceded that the State adduced sufficient evidence to support a verdict of guilty in every respect except that of penetration, but it is contended that the evidence fails to show penetration, and that for this reason, a new trial should be granted. Held:
It is a well-established rule in this State that it is not essential to a conviction of rape that the evidence show that the vagina was entered or that the hymen was ruptured, but that this element of the offense is sufficiently established if the proof show only a slight penetration of the anterior of the female sexual organ, known as the vulva or labia, by the sexual organ of the male. Lee v. State, 197 Ga. 123
(28 S.E.2d 465); Addison v. State, 198 Ga. 249
(31 S.E.2d 393). The evidence in this case was ample to show penetration, and supported the verdict, and that verdict having received the approval of the trial judge, the judgment overruling the motion for a new trial, based on the general grounds only, is affirmed. Collins v. State, 193 Ga. 177
(17 S.E.2d 725).
Judgment affirmed. All the Justices concur.
                      No. 16493. FEBRUARY 15, 1949.